Carpenter, J.
This is an action for a libel. The complaint was demurred to in the Superior Court, and the demurrer was overruled. The defendants answered over, admitting the publication of the article alleged to be a libel, denied the innuendo, and alleged that they were the publishers of a newspaper which supported Mr. Lounsbury as a candidate for governor in 1886, that the plaintiff opposed his election and wrote and circulated a political pamphlet referred to as “ the remarkable letter of Albert H. Walker,” that the article mentioned in the complaint was published by the defendants as editors of a public journal immediately after the result of the election was known, in good faith and without malice, for the purpose of calling attention to said pamphlet as a matter of public interest; also that said article was a criticism on a literary effort of the plaintiff, which had been publicly and freely circulated, and that the defendants did not intend to, and did not, refer to the plaintiff otherwise than as a political supporter of a political claim, and as being connected with said pamphlet as its author, and did not intend to, and did not, comment on or attack the plaintiff’s personal veracity, his private character, or his private motives in publishing said pamphlet.
The plaintiff’s replication admitted that the defendants were publishers of a newspaper, that he opposed' the election of Mr. Lounsbury, wrote the pamphlet, etc.; and the rest of the answer was denied. On the issue thus closed the case went to a jury. After the plaintiff had presented his *566testimony lie was nonsuited. A motion was made to set aside the nonsuit, which was refused. The plaintiff- then appealed to this-court.
Was the article in question a libel, when considered in the light of the circumstances disclosed by the evidence ?
The clause principally relied on as libelous is the following:—“the remarkable letter of Albert H. Walker, giving his so-called reasons for falsely asserting that Mr. Lounsbury’snomination was secured by corrupt means.” That clause must be interpreted with reference to the subject matter to which it relates—the letter or pamphlet of Mr. Walker. If that document had asserted as a fact that Mr. Lounsbury’s nomination was secured by corrupt means, the language quoted might have been interpreted as imputing to Mr. Walker a wilful falsehood. But a false assertion, in logic, ordinarily has> a somewhat modified meaning. To say of a man that he reasons from false premises, or draws false conclusions from correct premises, is not libelous. In such cases the word' “ false ” means no more than that the premises were not true, or that the conclusion was erroneous. So also, to say of an advocate before a jury that he falsely asserted the guilt or innocence of the accused, that he falsely maintained the affirmative or negative of the issue, is not libelous, inasmuch as it means simply a mistaken view as to the effect of the evidence. Mr. Walker’s position- in the case before us was like that of an advocate. He had before him certain evidence, from which he vigorously maintained the proposition, according to his belief, that “ the nomination of Phineas C. Lounsbury for governor of Connecticut was accomplished by payments and promises which were of the nature of bribery.” He did not assert as a fact that his nomination was so accomplished, but that that was his belief—that the facts and circumstances convinced him that it was so. The plaintiff himself (for another purpose) takes the same view. In his brief he says,—“ Precisely what the plaintiff did was to publish a large number of facts, not one of which appears to ever have been contradicted anywhere by anybody, and to state that those facts had convinced him *567that the nomination of Phineas C. Lounsbury/ for governor of Connecticut was accomplished by payments and promises which were of the nature of bribery. The plaintiff does not appear to have stated in any way at any time that Mr. Lounsbury’s nomination was thus accomplished. Whether or not he would have been justified in making that statement, he appears to have publicly printed that he did not know it to be the fact. His pamphlet on the nomination of Phineas C. Lounsbury consisted of a perfectly justifiable publication of undenied and undeniable facts, relevant to matters of great public importance, and a calm and careful statement of his opinion of the significance of those facts. Whether that opinion was logically drawn from those facts, is a question upon which every reader of that pamphlet was impliedly advised to judge for himself.”
This aptly and justly characterizes the pamphlet as an argument sustaining his proposition; and it is clearly referred to as such in the alleged libelous article,—“ giving his so-called reasons for falsely asserting that Mr. Lounsbury’s nomination was secured by corrupt means.”
The words “falsely asserting” then, when taken in connection with the subject matter to which they relate, mean no more than that the proposition which he attempted to prove was a false one; that is, that the conclusion or inference whieh he drew was not justified by the facts.
That use of the two words is allowable. The second definition given by Webster of the word “assert” is—“to maintain or defend by words or measures; to vindicate.” And the fifth meaning of the word “false” is—“not well founded, not firm or trustworthy, erroneous ; as a false claim; a false conclusion; a false construction in grammar.”
That view of the case leads us to adopt the conclusion so well expressed in the concluding paragraph of the defendants’ answer—that they “ did not intend to, and did not, refer to the plaintiff otherwise than as a political supporter of a political claim, * * * and did not intend to, and did not, comment on or attack the plaintiff’s personal veracity, his private character, or his private motives in publishing said *568pamphlet; but simply intended to, and did, in said article make a political comment upon the result of a political campaign, as connected with the declaration contained in said pamphlet.”
Thus considered, the questions of good faith and malice are eliminated from the case. It must not be understood however that we regard the evidence as eviucing any want of good faith, or as showing actual malice. We simply say that we have no occasion to consider those questions.
There was no error in refusing to set aside the nonsuit.
In this opinion the other judges concurred.